     Case 3:19-cv-01887-MMA-MDD Document 44 Filed 06/17/21 PageID.2074 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
       NANCY BARR,                                             Case No.: 19-cv-1887-MMA (MDD)
12
                                                               ORDER RE: PLANTIFF’S
13                                          Plaintiff,         MOTIONS TO SEAL
       v.
14                                                             [Doc. Nos. 35 & 42]
       LABORATORY CORPORATION OF
15     AMERICA HOLDINGS, et al.,
16
                                      Defendants.
17
18
19          On May 10, 2021, Plaintiff filed a motion to file exhibits in support of her
20    opposition to Defendant’s summary judgment motion under seal (“First Motion”). See
21    Doc. No. 35. Plaintiff’s sole basis for sealing the exhibits was “pursuant to the Protective
22    Order in this case.” Doc. No. 35 at 1. As the Court explained in its interim order, there
23    was no protective order. See Doc. No. 39. Accordingly, the Court directed Plaintiff to
24    file supplemental briefing. See id.
25          Thereafter, the parties filed a joint motion for a protective order, see Doc. No. 40,
26    which Magistrate Judge Dembin granted, see Doc. No. 41 (the “Protective Order”). It is
27    unclear why the parties sought a Rule 26 Protective Order at this juncture. Discovery
28    closed nearly three months ago. See Doc. No. 25. Moreover, Plaintiff did not submit

                                                         -1-                     19-cv-1887-MMA (MDD)
     Case 3:19-cv-01887-MMA-MDD Document 44 Filed 06/17/21 PageID.2075 Page 2 of 3



 1    additional briefing as directed. Instead, she filed a “supplemental” motion to seal
 2    (“Second Motion”). See Doc. No. 42.
 3          It is also entirely unclear what documents Plaintiff wishes to file under seal.
 4    Through the First Motion, Plaintiff requests to file under seal “all Exhibits” in support of
 5    her opposition. Doc. No. 35 at 1. Her exhibits—contained in Doc. Nos. 36, 37, and 38—
 6    contain over 500 pages of documents that are not continuously numbered: Doc. No. 36
 7    attaches documents labeled exhibits 1–5 and 7–11; Doc. No. 37 attaches a separate
 8    amalgamation of documents labeled exhibits 1–17; and Doc. No. 38 attaches a document
 9    identified as exhibit 6. As to the Second Motion, Plaintiff attaches a third compilation of
10    over 500 pages of documents labeled exhibits 1–11. See Doc. Nos. 42-1, 42-2. Despite
11    attaching a new set of eleven exhibits to the Second Motion, however, Plaintiff asks to
12    seal exhibits 2, 3, 5, 6, 8, 9, 11, 15, 16, and 17 as well as “several pages of testimony.”
13    Doc. No. 42 at 2. Moreover, many of these exhibits are not acceptable for filing. For
14    example, Plaintiff attaches numerous pages of deposition transcripts embedded within
15    various letters and email chains. See, e.g., Doc. No. 42-2 at 384. This is entirely
16    inappropriate.
17          Nonetheless, the Court has reviewed all documents, considered the merits, and
18    finds that Plaintiff fails to demonstrate why she is entitled to file nearly 1,000 pages of
19    documents under seal in their entirety. To the extent she sought the ex post facto
20    Protective Order to satisfy her burden, her reliance is misplaced. Rule 26 protective
21    orders do not inherently demonstrate a compelling reason to file documents under seal or
22    otherwise obfuscate the need to seek Court approval to do so pursuant to Rule 5.2. By its
23    own language, the Protective Order does not state that certain documents may or must be
24    filed under seal simply by virtue of being designated confidential by the parties. Instead,
25    it indicates that “the party seeking to file such material must seek permission of the Court
26    to file the material under seal. No document shall be filed under seal unless counsel
27    secures a court order allowing the filing of a document, or portion thereof, under seal.”
28    Doc. No. 41 (emphasis added).

                                                    -2-                     19-cv-1887-MMA (MDD)
     Case 3:19-cv-01887-MMA-MDD Document 44 Filed 06/17/21 PageID.2076 Page 3 of 3



 1           That said, the Court agrees that the “specimen mix-up” patient’s name should
 2    remain confidential to protect her medical information and privacy. Doc. No. 42. at 1–2.
 3    However, Plaintiff does not explain why all documents must be sealed in their entirety on
 4    this basis alone. Many of the exhibits do not contain the patient’s name. Moreover, the
 5    ones that do are certainly not littered with it. Instead, it would be more appropriate to
 6    simply redact this information, which as Plaintiff indicates, is an acceptable alternative.
 7    See id. at 2.
 8           Accordingly, Plaintiff fails to establish a compelling reason to overcome the strong
 9    presumption in favor of the general right to public access. See Nixon v. Warner
10    Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978); see also Kamakana v. City and Cnty. of
11    Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The Court therefore DENIES the First
12    Motion in its entirety. The Court further DENIES in part the Second Motion and
13    GRANTS Plaintiff’s alternate request to file redacted versions of her exhibits. The Court
14    DIRECTS the Clerk of Court to STRIKE Doc. Nos. 36, 37, 38, 42-1, and 42-2 from the
15    docket.
16           Finally, the Court DIRECTS Plaintiff to file appropriately labelled, authenticated,
17    and redacted versions of her exhibits, on or before June 21, 2021. For the reasons
18    explained above, the Court does not accept any exhibits filed to date as evidence in
19    support of her opposition. Should Plaintiff fail to comply with this Order, the Court will
20    not accept any further evidence.
21           IT IS SO ORDERED.
22    Dated: June 17, 2021
23                                                  _____________________________
24                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
25
26
27
28

                                                   -3-                     19-cv-1887-MMA (MDD)
